DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 and 11/09/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johansson et al. (US 2014/0105203 A1). 
	Regarding claim 1, Johansson et al. disclose a filtering method in a communication system (cellular network, paragraph [0002]) comprising first (base station) and second devices which 2’ in figure 6) to obtain a second signal (signal 17 at time t3, from frequency cf0 to cf2, paragraph [0073]) wherein the first signal comprises a first valid signal band (desired signal 10) and a first to-be-suppressed signal band (unwanted higher frequency component 19), a demarcation point of the first valid signal band and the first to-be-suppressed signal band in the first signal is a first boundary point, the first boundary point corresponds to a second boundary point in the second signal, a frequency of the second boundary point is equal to a frequency of a first side frequency point of a filter ("first boundary point" corresponds to the frequency boundary between the "desired signal 10" and the "unwanted higher frequency component 19" of signal 17, and the "secondary boundary point" directly corresponds to the frequency f2 depicted in figure 6, wherein said frequency f2 corresponds to the cut-off frequency of the filter 22b depicted in figure 6, and wherein the signal 17 is shifted, at time instance t3, so as the frequency boundary between the "desired signal 10" and the "unwanted higher frequency component 19" to be aligned with the upper cut-off frequency f2 of the filter 22b; see also paragraphs [0074]-[0076]), and a frequency range corresponding to the first valid signal band in the second signal falls within a frequency range corresponding to a passband of the filter; filtering the second signal by using the filter (22b), to obtain the first valid signal band (desired signal 10 at time t4, paragraph [0074]), and if not inherent it would be obvious using the first valid signal band in communication with the second device (since the first device is a base station in cellular network, see paragraphs [0002] and [0075], to communicate with the second device such as mobile station).  
	Regarding claim 2, Johansson et al. disclose before the performing the spectrum shifting on the first signal to obtain the second signal, further comprising: performing spectrum shifting on a third signal 0) to obtain a fourth signal (signal 17 at t1, from frequency cf0 to cf1, paragraph [0070]), wherein the third signal comprises a second to-be-suppressed signal band (unwanted signal 18 and the first signal (signals 10 and 19), a demarcation point of the second to-be-suppressed signal band and the first signal in the third signal is a third boundary point, the third boundary point is a demarcation point of the second to-be-suppressed signal band and the first valid signal band, the third boundary point corresponds to a fourth boundary point in the fourth signal, a frequency of the fourth boundary point is equal to a frequency of a second side frequency point of the filter, and the second side frequency point is not the first side frequency point ("third boundary point" corresponds to the frequency boundary between the “signal 10 and 19” and the "unwanted lower frequency component 18" of signal 17, and the "fourth boundary point" directly corresponds to the frequency f1 depicted in figure 6, wherein said frequency f1 corresponds to the cut-off frequency of the filter 22a depicted in figure 6, and wherein the signal 17 is shifted, at time instance t1, so as the frequency boundary between the “signals 10 and 19” and the "unwanted lower frequency component 18" to be aligned with the upper cut-off frequency f1 of the filter 22a; see also paragraphs [0069]-[0071]); and filtering the fourth signal by using the filter (22a), to obtain the first signal (signal 17, “signals 10 and 19”, at t2, paragraph [0071]).
Regarding claim 8, Johansson et al. disclose an apparatus (base station, paragraph [0002]) in a communications system (cellular network), the apparatus comprising: at least one processor (the base station inherently comprises at least one processor for controlling the electric components and processing signal) configured to perform operations comprising: performing spectrum shifting on a first signal (signal 17 at time t2’ in figure 6) to obtain a second signal (signal 17 at time t3, from frequency cf0 to cf2, paragraph [0073]) wherein the first signal comprises a first valid signal band (desired signal 10) and a first to-be-suppressed signal band (unwanted higher frequency component 19), a demarcation point of the first valid signal band and the first to-be-suppressed signal band in the first signal is a first boundary point, the first boundary point corresponds to a second boundary point in the second signal, a 2 depicted in figure 6, wherein said frequency f2 corresponds to the cut-off frequency of the filter 22b depicted in figure 6, and wherein the signal 17 is shifted, at time instance t3, so as the frequency boundary between the "desired signal 10" and the "unwanted higher frequency component 19" to be aligned with the upper cut-off frequency f2 of the filter 22b; see also paragraphs [0074]-[0076]), and a frequency range corresponding to the first valid signal band in the second signal falls within a frequency range corresponding to a passband of the filter; filtering the second signal by using the filter (22b), to obtain the first valid signal band (desired signal 10 at time t4, paragraph [0074]), and if not inherent it would be obvious causing the apparatus to use the first valid signal band in communication with another apparatus in the communications system (since the apparatus is a base station in cellular network, see paragraphs [0002] and [0075], to communicate with another apparatus such as mobile station).  
	Regarding claim 9, Johansson et al. disclose before the performing the spectrum shifting on the first signal to obtain the second signal, further comprising: performing spectrum shifting on a third signal (signal 17 at t0) to obtain a fourth signal (signal 17 at t1, from frequency cf0 to cf1, paragraph [0070]), wherein the third signal comprises a second to-be-suppressed signal band (unwanted signal 18 and the first signal (signals 10 and 19), a demarcation point of the second to-be-suppressed signal band and the first signal in the third signal is a third boundary point, the third boundary point is a demarcation point of the second to-be-suppressed signal band and the first valid signal band, the third boundary point corresponds to a fourth boundary point in the fourth signal, a frequency of the fourth boundary point is equal to a frequency of a second side frequency point of the filter, and the second side frequency point is not the first side frequency point ("third boundary point" corresponds to the frequency boundary 1 depicted in figure 6, wherein said frequency f1 corresponds to the cut-off frequency of the filter 22a depicted in figure 6, and wherein the signal 17 is shifted, at time instance t1, so as the frequency boundary between the “signals 10 and 19” and the "unwanted lower frequency component 18" to be aligned with the upper cut-off frequency f1 of the filter 22a; see also paragraphs [0069]-[0071]); and filtering the fourth signal by using the filter (22a), to obtain the first signal (signal 17, “signals 10 and 19”, at t2, paragraph [0071]).
	Regarding claim 15, Johansson et al. (figures 3 and 6) disclose a non-transitory memory storage medium comprising computer- executable instructions that, when executed, facilitate by an apparatus (base station, paragraph [0002]) having a filter (22b), cause the apparatus to carry carrying out operations comprising: performing spectrum shifting on a first signal (signal 17 at time t2’ in figure 6) to obtain a second signal (signal 17 at time t3, from frequency cf0 to cf2, paragraph [0073]) wherein the first signal comprises a first valid signal band (desired signal 10) and a first to-be-suppressed signal band (unwanted higher frequency component 19), a demarcation point of the first valid signal band and the first to-be-suppressed signal band in the first signal is a first boundary point, the first boundary point corresponds to a second boundary point in the second signal, a frequency of the second boundary point is equal to a frequency of a first side frequency point of a filter ("first boundary point" corresponds to the frequency boundary between the "desired signal 10" and the "unwanted higher frequency component 19" of signal 17, and the "secondary boundary point" directly corresponds to the frequency f2 depicted in figure 6, wherein said frequency f2 corresponds to the cut-off frequency of the filter 22b depicted in figure 6, and wherein the signal 17 is shifted, at time instance t3, so as the frequency boundary between the "desired signal 10" and the "unwanted higher frequency component 19" to be aligned with the upper cut-off frequency f2 of the filter 22b; see also paragraphs [0074]-[0076]), and a frequency range corresponding to the first valid signal band in the second signal falls within a frequency 4, paragraph [0074]), and if not inherent it would be obvious using the first valid signal band in communication with another apparatus in a communications system (since the apparatus  is a base station, see paragraphs [0002] and [0075], to communicate with another apparatus such as mobile station in cellular network).  
	Regarding claim 16, Johansson et al. disclose before the performing the spectrum shifting on the first signal to obtain the second signal, further comprising: performing spectrum shifting on a third signal (signal 17 at t0) to obtain a fourth signal (signal 17 at t1, from frequency cf0 to cf1, paragraph [0070]), wherein the third signal comprises a second to-be-suppressed signal band (unwanted signal 18 and the first signal (signals 10 and 19), a demarcation point of the second to-be-suppressed signal band and the first signal in the third signal is a third boundary point, the third boundary point is a demarcation point of the second to-be-suppressed signal band and the first valid signal band, the third boundary point corresponds to a fourth boundary point in the fourth signal, a frequency of the fourth boundary point is equal to a frequency of a second side frequency point of the filter, and the second side frequency point is not the first side frequency point ("third boundary point" corresponds to the frequency boundary between the “signal 10 and 19” and the "unwanted lower frequency component 18" of signal 17, and the "fourth boundary point" directly corresponds to the frequency f1 depicted in figure 6, wherein said frequency f1 corresponds to the cut-off frequency of the filter 22a depicted in figure 6, and wherein the signal 17 is shifted, at time instance t1, so as the frequency boundary between the “signals 10 and 19” and the "unwanted lower frequency component 18" to be aligned with the upper cut-off frequency f1 of the filter 22a; see also paragraphs [0069]-[0071]); and filtering the fourth signal by using the filter (22a), to obtain the first signal (signal 17, “signals 10 and 19”, at t2, paragraph [0071]).


Allowable Subject Matter
Claims 3-7, 10-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 3-4, 10-11, and 17-18, Johansson et al. disclose the filtering method of claim 1, the apparatus of claim 8, and the non-transitory memory storage medium of claim 15. However, Johansson et al. fail to further disclose the method, apparatus and non-transitory memory storage medium above wherein the third signal is a baseband signal, a valid signal bandwidth of the baseband signal is equal to a bandwidth of the first valid signal band, the frequency of the second side frequency point is on a first side of a first frequency in frequency domain, and the first frequency is a frequency of the third boundary point and the performing the spectrum shifting on the third signal to obtain the fourth signal comprises: performing spectrum shifting on the baseband signal along a first side of the baseband signal based on a first offset to obtain the fourth signal, wherein the first offset is calculated based on a first formula, and the first formula is: 

    PNG
    media_image1.png
    86
    256
    media_image1.png
    Greyscale

wherein O1 is the first offset, f0 is a frequency of a center frequency point of a valid signal in the baseband signal, A is the valid signal bandwidth of the baseband signal, F1 is a frequency of a left side frequency point of the filter, F2 is a frequency of a right side frequency point of the filter, f1 is a frequency of the first boundary point, and f2 is the frequency of the third boundary point.
	Regarding claims 5-7, 12-14, and 19-20, Johansson et al. disclose the filtering method of claim 2, the apparatus of claim 9, and the non-transitory memory storage medium of claim 16. However, Johansson et al. fail to disclose the method, apparatus and non-transitory memory storage medium th signal and a boundary point of the (n-i)th signal as boundary points of a first signal band; when a bandwidth of a valid signal band in the first signal band is greater than a passband bandwidth of the filter, performing spectrum shifting on the (n-i)th signal to obtain an (n+1)th signal, wherein the (n-i)th signal comprises a third to-be-suppressed signal band and a third valid signal band, the third to-be-suppressed signal band and the first signal band are separately on two sides of the fifth boundary point in the (n-i)th signal, a demarcation point of the third to-be-suppressed signal band and the third valid signal band in the (n-i)th signal is a sixth boundary point, a frequency interval between the fifth boundary point and the sixth boundary point is (n-1) x B, B is the passband bandwidth of the filter, the fifth boundary point corresponds to a seventh boundary point in the (n+1)th signal, a frequency of the seventh boundary point is equal to a frequency of a third side frequency point of the filter, and the third side frequency point is the first side frequency point or the second side frequency point, wherein n is a positive integer, i is any integer greater than or equal to 0 and less than n, and when a value of n is 1, the (n-i)th signal is a fifth signal, and filtering the (n+1)th signal by using the filter, to obtain an nth second valid signal band, and using (n+1) as n to perform the using the fifth boundary point of the (n-i)th signal and the boundary point of the (n-i)th signal as the boundary points of the first signal band; and when the bandwidth of the valid signal band in the first signal band is less than or equal to the passband bandwidth of the filter, when the (n-i)th signal further comprises a fourth to-be-suppressed signal band, determining that the (n-i)th signal is the third signal, determining that the fifth boundary point or an eighth boundary point is the third boundary point, and performing the spectrum shifting on the third signal to obtain the fourth signal, wherein the fourth to-be-suppressed signal band and the third to-be- suppressed signal band are on two sides of the third valid signal band in the (n-i)th signal, and a demarcation point of the fourth to-be-suppressed signal band and the third to-be-suppressed signal in the (n-i)th signal is the eighth boundary point, and ; or if when the (n-i)th signal does not comprise the fourth to-be-suppressed signal band, determining that the (n-i)th signal 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cordone et al. (US 6,718,166 B2) disclose a multiple carrier adaptive notch filter (ANF) module selectively filters a received wideband communication signal to eliminate narrowband interference that lies within the frequency spectrum of the wideband communication signal.
Berlotserkovsky et al. (US 8,774,293 B2) teach a method and an apparatus including a spectrum shift circuit that receives an input signal and shifts the frequency spectrum of the signal, a filter that filters the frequency shifted signal to produce an indicator of a band edge of a channel, and a signal analysis circuit that determines a characteristic of the channel based on the indicator of the band edge, the signal analysis circuit controlling the frequency shift in the spectrum shift circuit (304) based on the determined characteristic of the channel.
Tracht (US 10,784,908 B2) discloses a spur reduction circuit comprises an adaptive filter configured to filter the baseband radio signal to obtain a baseband radio signal with reduced spur interference, the adaptive filter is further configured to filter the baseband radio signal based on at least one filter coefficient and based on the information on the at least one spur frequency.
Swazey (RU 2304346 C2) teaches programmable intermediate-frequency passband for different modes of communications in receiver or transmitter when using fixed-passband filters, at least two intermediate frequencies are used, filter operating at each intermediate frequency has fixed passband 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645